Citation Nr: 9931695	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-24 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional left eye disability as the 
result of surgical treatment by the Department of Veterans 
Affairs (VA) in 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the VA 
Regional Office (RO), in Indianapolis, Indiana, which denied 
a claim for entitlement to compensation for additional left 
eye disability under § 1151.


FINDINGS OF FACT

1.  The appellant's left eye was operated on in a VA medical 
facility in June and September 1995; additional corneal 
damage had been sustained as a result of these surgeries 
which led to loss of vision.

2.  The development of corneal endothelial breakdown causing 
corneal edema and opacification with vision loss was not a 
necessary consequence of the VA treatment; there was 
additional left eye disability as a result of the 1995 VA 
surgical treatment.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for additional left eye disability suffered subsequent 
to the 1995 surgeries at a VA facility have been met.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. § 3.358 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to 38 U.S.C.A. § 1151, the Board notes that that 
provision has been amended since 1996, when the appellant 
filed his claim for benefits.  However, the amendments were 
made applicable only to claims filed on or after October 1, 
1997.  See, e.g., Jones v. West, 12 Vet. App. 460, 463 
(1999).  Claims filed prior to October 1, 1997, are to be 
adjudicated under the law as it existed previously.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The version of section 
1151 in effect when the appellant filed his claim provided, 
in pertinent part:

	Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as 
the result of hospitalization, medical or 
surgical treatment, . . . and such injury or 
aggravation results in additional disability 
to or the death of such veteran, disability 
or death compensation . . . shall be awarded 
in the same manner as if such disability, 
aggravation, or death were service-connected.

38 U.S.C.A. § 1151 (West 1991).  See also 38 C.F.R. §§ 3.358, 
3.800 (1996).

In this case, the appellant has claimed that he incurred 
increased left eye disability, namely loss of vision, as 
secondary to cataract extraction surgery performed in June 
1995 and intraocular lens replacement surgery performed in 
September 1995.  Both surgeries were performed at the 
Indianapolis, Indiana, VA Medical Center (MC).  

VA treatment records subsequent to the 1995 surgical 
procedures showed that by June 1996, fibrous opacification 
and possible cystoid macular edema of the remaining capsule 
of the left eye had developed.  Further surgery, a YAG 
capsulotomy, was performed in June 1996.  The records show 
that the cystoid macular edema worsened following the 
capsulotomy surgery and that a definite macular hole was 
diagnosed in August 1996.  At the time of a June 1998 VA eye 
examination, the left eye had light perception vision due to 
corneal endothelial dystrophy.

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented a well-grounded claim, 
that is, one which is plausible or capable of substantiation.  
A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).  Because in his 
September 1999 report Dr. Mindel stated that the appellant 
had developed additional left eye disability secondary to the 
1995 VA surgeries, the Board has found the claim for 
compensation for additional left eye disability to be well 
grounded.  See Jimison v. West, No. 98-551, slip op. at 3-4 
(U.S. Vet. App. Oct. 1, 1999); Jones, 12 Vet. App. at 464.

In view of the complexity of the medical question presented, 
the Board referred the veteran's claims file to the Veterans 
Health Administration (VHA), pursuant to 38 U.S.C.A. 
§§ 5107(a), 7109 (West 1991) and 38 C.F.R. § 20.901 (1999).  
The matter was referred to J. S. Mindel, M.D., Ph. D., Chief 
of the Ophthalmology Section of the Bronx VAMC, for review of 
the veteran's medical records and for the preparation of a 
medical opinion.  An opinion was requested as to whether the 
veteran's left eye condition worsened following either 
surgery performed in 1995, and, if additional chronic 
disability was present, whether it was a necessary 
consequence of surgery.

In September 1999 Dr. Mindel prepared his opinion.  He 
reported that he had reviewed the appellant's chart, and he 
provided a chronological list of major developments in the 
veteran's medical history of the left eye.  He noted that the 
veteran had a penetrating left eye injury in 1991 and that he 
subsequently underwent two eye surgeries in 1991.

Dr. Mindel stated that the veteran's corneal endothelial 
dystrophy "was the result of the multiple intraocular 
surgeries", which included the two VA surgeries in 1995.  He 
also stated that the corneal endothelial dystrophy "resulted 
in corneal edema and opacification."  He responded in the 
affirmative to the question of whether the veteran's left eye 
condition worsened as a result of the 1995 VA surgeries, 
stating that "additional corneal endothelial damage had been 
sustained [due to the 1995 surgeries] . . . that led to the 
subsequent corneal endothelial dystrophy found in 1998."

The regulation implementing 38 U.S.C.A. § 1151 prior to 
October 1, 1997, decreed, in pertinent part, that 
compensation was not payable for the "necessary 
consequences" of medical or surgical treatment properly 
administered with the consent of the veteran.  38 C.F.R. 
§ 3.358 (1996).  The regulation defined "necessary 
consequences" as those which were certain to result from, or 
were intended to result from, the medical or surgical 
treatment administered.

The Board notes that Dr. Mindel indicated that the 
development of capsular opacification was "in a sense, a 
'necessary' consequence of cataract surgery" because it 
develops within five years "in approximately half of routine 
uncomplicated cataract extractions . . . ."  However, the 
Board finds that Dr. Mindel's statement in this regard 
reveals only that the development of capsular opacification 
is an inherent risk in this type of eye surgery.  Obviously, 
the development of capsular opacification, or the development 
of corneal endothelial breakdown, corneal edema formation, or 
vision loss, while inherent risks, particularly in a patient 
with a history of previous eye surgeries, cannot be presented 
as the intended or necessary consequences of cataract 
extraction surgery or intraocular lens replacement surgery 
since only a certain proportion of surgery patients suffer 
from such corneal endothelial breakdown, capsular 
opacification, corneal edema formation, and vision loss, and 
these are certainly not desirable clinical outcomes.

Although Dr. Mindel indicated that some attrition of corneal 
endothelial cells occurs with aging, there is no medical 
evidence of record that demonstrates the appellant would have 
been afflicted with such significant corneal endothelial 
breakdown, capsular opacification, corneal edema formation, 
and vision loss absent the 1995 surgeries, or that he would 
have been afflicted with these problems due strictly to the 
natural progress of his existing left eye pathology.  
Furthermore, in Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom., Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, ___ U.S. ___, 115 S.Ct. 552 
(1994), the Supreme Court held that fault of the VA need not 
be shown as an element of recovery under 38 U.S.C.A. § 1151.  
Thus, it is immaterial whether the cataract extraction and 
intraocular lens replacement surgeries were performed without 
error by the VA surgical team because the Supreme Court, and 
the subsequently promulgated regulation have essentially 
imposed a strict liability standard for the period of time in 
question in this case.

The Board finds the opinion of Dr. Mindel persuasive evidence 
that there was a causal relationship between the cataract 
extraction surgery and the intraocular lens replacement 
surgery administered by the VA in 1995, and the subsequent 
developments of corneal endothelial breakdown, capsular 
opacification, corneal edema formation, and vision loss.  
Absent any negative evidence to the contrary, the Board finds 
that the appellant did experience additional left eye 
disability related to VA surgical treatment in June and 
September 1995, in that there was a causal relationship 
between those surgeries and the subsequent development of 
corneal endothelial breakdown, capsular opacification, 
corneal edema formation, and vision loss, and further that 
those additional disabilities were not a necessary 
consequence of the surgeries consented to by the appellant in 
1995.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional left eye disability as the result of surgical 
treatment by the Department of Veterans Affairs in 1995 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

